     Case 3:19-cv-00171-HDM-CBC Document 1 Filed 03/26/19 Page 1 of 5



 1   Brian M. Brown, Esq.,
     Nevada Bar No. 5233
 2   Thorndal Armstrong Delk Balkenbush & Eisinger
     6590 S. McCarran, Suite B
 3   Reno, Nevada 89509
     Tel: (775) 786-2882
 4   bmb@thorndal.com
     Attorney for Defendant
 5   WERNER ENTERPRISES, INC.
 6                                UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
 9   DESHANNA GRAHAM, individually and as
     Guardian Ad Litem of minor C.M. and as
10   Guardian Ad Litem of minor, C.M., JR.,
11                  Plaintiffs,                       Case No.
12   vs.
                                                      NOTICE OF REMOVAL
13   WERNER ENTERPRISES, INC.;
     JONATHAN JOHNSTON; JOHN DOES I-
14   XX, inclusive; ABC CORPORATIONS I-X,
     inclusive; and BLACK AND WHITE
15   COMPANIES, I-X, inclusive,
16                  Defendants.
17
18   TO:    THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA:
19          PEASE TAKE NOTICE that on March 19, 2019, Defendant WERNER ENTERPRISES,
20   INC., contemporaneously with the filing of this Notice, removed the above-referenced action
21   from the Second Judicial District Court of the State of Nevada in and for the County of Washoe
22   to the United States District Court for the District of Nevada. The removal is based upon the
23   following grounds.
24   I.     INTRODUCTION
25          This lawsuit involves a personal injury claim. The Plaintiffs Deshanna Graham,
26   individually and as Guardian Ad Litem of minor CEE’AHNY MYLES and as Guardian Ad
27   Litem of minor, CORNAE MYLES, JR., allege that they were injured in an automobile accident
28   on Rock Boulevard and Longley Lane, Washoe County, Nevada, on or about January 13, 2017,

                                                   -1-
     Case 3:19-cv-00171-HDM-CBC Document 1 Filed 03/26/19 Page 2 of 5



 1   wherein it is alleged that Defendant JONATHAN JOHNSTON backed up into Plaintiffs’ lane,
 2   striking the entire driver’s side and rear-end of Plaintiffs’ vehicle. Plaintiffs claim to have
 3   suffered personal injuries and have allegedly incurred substantial medical expenses. Plaintiffs
 4   have sued in Nevada state court presenting causes of action for negligence against the
 5   Defendants. WERNER ENTERPRISES, INC., and JONATHAN JOHNSTON remove this case
 6   based on diversity of jurisdiction because all of the information taken together suggests that it is
 7   more probable than not that the amount in controversy exceeds $75,000.00 and the action is
 8   between citizens of a different state.
 9   II.     PROCESS PLEADINGS AND ORDERS RECEIVED BY DEFENDANT
10           Defendant WERNER ENTERPRISES, INC., was served with the Plaintiffs’ Complaint
11   on or about March 12, 2019. A true and correct copy of the Complaint is attached hereto as
12   Exhibit 1. Defendant WERNER ENTERPRISES, INC. served its Answer to Plaintiffs’
13   Complaint on March 26, 2019. A true and Correct Copy of the Answer is attached hereto as
14   Exhibit 2.
15   III.    THE COURT HAS JURISDICTION UNDER 28 U.S.C. §1332
16           This Court has original jurisdiction over this case pursuant to 28 U.S.C. §1332, as this is
17   an action between citizens of different states and the amount in controversy appears to exceed
18   $75,000.00. In that regard, Plaintiffs are believed to be citizens of the State of Nevada; and
19   Werner Enterprises, Inc. is, pursuant to Exhibit 2 hereto, organized and existing under the laws
20   of the State of Nebraska, with its principal place of business in Nebraska. Defendant
21   JONATHAN JOHNSTON, who has not yet been served in the state court action, is a resident of
22   Oroville, California. See Exhibit 2. Therefore, complete diversity exists among the parties in
23   this case.
24   IV.     THIS REMOVAL IS TIMELY
25           Plaintiffs filed their Complaint attached hereto as Exhibit 1 on January 8, 2019.
26   Defendant Werner Enterprises, Inc., was served with same on March 12, 2019. This Notice is
27   being filed on March 19, 2019, a date less than thirty (30) calendar days after the Complaint was
28   served on the Defendant and the removal is therefore timely under 28 U.S.C. §1446(b).

                                                      -2-
     Case 3:19-cv-00171-HDM-CBC Document 1 Filed 03/26/19 Page 3 of 5



 1   V.     DEFENDANT HAS MET ALL OTHER REQUIREMENTS FOR REMOVAL
 2          1.      This Court has jurisdiction over this matter pursuant the 28 U.S.C. §1332.
 3   Removal is proper pursuant to 28 U.S.C. §1441.
 4          2.      Defendant attaches to this Notice as Exhibit 1, a true and correct copy of the
 5   Complaint filed by Plaintiffs in connection with this matter.
 6          3.      Defendant attaches to this Notice as Exhibit 2, a true and correct copy of the
 7   Answer filed by Defendant WERNER ENTERPRISES, INC. in connection with this matter.
 8          4.      Defendant has concurrently filed a copy of this Notice of Removal of Civil
 9   Action to the United States District Court in the Second Judicial District Court, Washoe County
10   Nevada.
11          5.      Defendant has served a copy of this Notice upon Plaintiffs’ counsel.
12          DATED this 26th day of March, 2019.
13                                                THORNDAL ARMSTRONG
                                                   DELK BALKENBUSH & EISINGER
14
15                                                By:     /s/ Brian Brown
                                                          BRIAN M. BROWN, ESQ.
16                                                        Nevada Bar No. 5233
                                                          6590 S. McCarran Blvd., Suite B
17                                                        Reno, Nevada 89509
                                                          Attorney for Defendant
18                                                        WERNER ENTERPRISES, INC.
19
20
21
22
23
24
25
26
27
28

                                                    -3-
     Case 3:19-cv-00171-HDM-CBC Document 1 Filed 03/26/19 Page 4 of 5



 1                                     CERTIFICATE OF SERVICE
 2          Pursuant to FRCP 5(b), I certify that I am an employee of Thorndal Armstrong Delk
 3   Balkenbush & Eisinger, and that on this date I caused the foregoing NOTICE OF REMOVAL to
 4   be served on all parties to this action by:
 5          placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 6   United States mail at Reno, Nevada.
 7   __√__ United States District Court CM/ECF Electronic Filing Process
 8   _____ hand delivery
 9   _____ electronic means (fax, electronic mail, etc.)
10   _____ Federal Express/UPS or other overnight delivery
11   fully addressed as follows:
12
13                                          Julie Throop, Esq.
                                 Terry Friedman and Julie Throop, PLLC
14                                       300 S. Arlington Avenue
                                           Reno, Nevada 89501
15                                        Attorney for Plaintiffs
16
17          DATED this 26th day of March, 2019.
18
19
20                                                               /s/ Laura Bautista
                                                           An employee of Thorndal Armstrong
21                                                          Delk Balkenbush & Eisinger
22
23
24
25
26
27
28

                                                    -4-
     Case 3:19-cv-00171-HDM-CBC Document 1 Filed 03/26/19 Page 5 of 5



 1                                       Index of Exhibit(s)
 2
 3   Exhibit No.   Description

 4   1             Complaint
 5
     2             Answer to Complaint
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -5-
